DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitation “generating a second resource configuration list including … the first resource configuration list and the second resource configuration list and the number of antenna ports” in lines 8-12. The relationship between “generating a second resource configuration list” and “the first resource configuration list and the second resource configuration list and the number of antenna ports” is not clear. Is the latter part also a part of the second resource configuration list?
Claims 2-9 are dependent claims of Claim 1, thus are rejected for the same deficiency. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al (US 2018/0198510). 
Regarding Claim 1, Park teaches a method performed by a wireless device, the method comprising: 
generating an antenna ports count parameter representing a number of antenna ports (page 25, table 6, the RRC signaling include antenna ports count, “antennaPortsCount-r11, it must be generated first in order to be transmitted as part of RRC signaling); 
generating a resource configuration parameter including a Channel State Information Reference Signal (CSI-RS) configuration indication ([0540]  and [0541], also see Table 6, the CSI reference signal configuration number corresponds to the resource configuration parameter which may be provided through resource-Config-r11 in CSI-RS-ConfigNZP-r11 in Table 6; other CSI reference signal configuration numbers are additionally provided to the UE as additional configuration number related information); 
generating a first resource configuration list including one or two CSI-RS configuration indications ([0540], CSI-RS-ConfigNZP-r11 in Table 6 correspond to the first resource configuration list); generating a second resource configuration list including one or more CSI-RS configuration indications ([0542], “the remaining CSI reference signal configuration numbers may be provided through nzp-resourceConfigList-r13 and resourceConfig-r13 in Table 6; the remaining CSI reference signal configuration number can be viewed as one aggregated list), wherein a total number of antenna ports is equal to a product of a total number of CSI-RS configuration indications included in the resource configuration parameter ([0550]-[0551], “in the structure of X=8, (X is the number of antenna ports) and Y=2 (Y is the number of CSI-RS resources) in the same manner”); and transmitting the antenna ports count parameter, the resource configuration parameter, the first resource configuration list and the second resource configuration list ([0531], [0541] and [0542]; also see Table 6; CSI-RS ConFig includes the antennaPortsCount;   CSI reference signal configuration number corresponds to the resource configuration parameter which are provided to UE through CSI-RS-COnfigNZP-r11 (corresponds to first resource configuration list), nzp-resourceConfigList-r13 and resourceConfig-r13, wherein nzp-resourceConfigList-r13 and resourceConfig-r13 are viewed as an aggregated list (corresponds to the second resource configuration list)).

Regarding Claim 2, 11, Park further teaches when N>1 CSI-RS configurations exist and are numbered from 0 to N-1, value 0 corresponds to the CSI-RS configuration indication included in the resource configuration parameter ([0546]-[0547], “legacy CSI-RS resource configuration is matched to the lowest CSI-RS resource index (e.g. CSI-RS resource #1)”, integer is initiated from 0 to 31) and value k (k>0) corresponds to a k-th entry of CSI-RS configuration indications from an aggregated list consisting of the first resource configuration list and the second resource configuration list ([0545], 1-to-1 matching between the set ‘CSI reference signal configuration’ numbers and the CSI-RS resource #1,  #2, #3 … in the aforementioned methods”, [0547]-[0549], resourceConfig-r11, two ResourceConfig-r13 form the aggregated list).

Regarding Claim 3. 12, Park further teaches the total number of the CSI-RS configuration indications is equal to a sum of one, a number of CSI-RS configuration indications included in the first resource configuration list, and a number of CSI-RS configuration indications included in the second resource configuration list ([0545], 1-to-1 matching between the set ‘CSI reference signal configuration’ numbers and the CSI-RS resource #1,  #2, #3 … in the aforementioned methods; [0547]-[0549]). 

Regarding Claim 4, 13, Park further teaches the first resource configuration list is followed by the second resource configuration list in the aggregated list ([0540] and [0542], CSI-RS-ConfigNZP-r11 first, then the remaining CSI reference signal configuration number provided through the second aggregated list nzp-resourceConfigList-r13 and resourceConfig-r13).

Regarding Claim 5, 14, Park further teaches the total number of CSI-RS configuration indications is equal to a sum of one and a number of CSI-RS configuration indications included in the aggregated list ([0545], 1-to-1 matching between the set ‘CSI reference signal configuration’ numbers and the CSI-RS resource #1,  #2, #3 … in the aforementioned methods; [0547]-[0549]).

Regarding Claim 6, 15, Park further teaches CSI-RS configuration indications are included in the resource configuration parameter and two or more configuration lists including the first and second resource configuration lists ([0545], 1-to-1 matching between the set ‘CSI reference signal configuration’ numbers and the CSI-RS resource #1,  #2, #3 … in the aforementioned methods; [0547]-[0549]).

Regarding Claim 7, 16, Park further teaches the total number of CSI-RS configuration indications is equal to a sum of one and a number of CSI-RS configuration indications included in the two or more resource configuration lists ([0545], 1-to-1 matching between the set ‘CSI reference signal configuration’ numbers and the CSI-RS resource #1,  #2, #3 … in the aforementioned methods; [0547]-[0549]).

Regarding Claim 8, 17, Park further teaches the total number of CSI-RS configuration indications is equal to a sum of one and a number of CSI-RS configuration indications included in an aggregated list consisting of the two or more resource configuration lists ([0545], 1-to-1 matching between the set ‘CSI reference signal configuration’ numbers and the CSI-RS resource #1,  #2, #3 … in the aforementioned methods; [0547]-[0549]).

Regarding Claim 9, 18, Park further teaches the total number of antenna ports are greater than a maximum number of antenna ports indicated by the antenna ports count parameter ([0550] and [0551], the total number of antenna ports is 16; however the maximum antenna ports count is only 8; see table 6, the ports number is either 1, 2, 4 or 8).

Regarding Claim 10, Park teaches a method performed by a wireless device, the method comprising: 
receiving an antenna ports count parameter representing a number of antenna ports (page 25, table 6, the RRC signaling include antenna ports count, “antennaPortsCount-r11”); 
receiving a resource configuration parameter including a Channel State Information Reference Signal (CSI-RS) configuration indication ([0540]  and [0541], also see Table 6, the CSI reference signal configuration number corresponds to the resource configuration parameter which may be provided through resource-Config-r11 in CSI-RS-ConfigNZP-r11 in Table 6; other CSI reference signal configuration numbers are additionally provided to the UE as additional configuration number related information);
receiving a first resource configuration list including one or two CSI-RS configuration indications ([0540], CSI-RS-ConfigNZP-r11 in Table 6 correspond to the first resource configuration list);  receiving a second resource configuration list including one or more CSI-RS configuration indications ([0542], “the remaining CSI reference signal configuration numbers may be provided through nzp-resourceConfigList-r13 and resourceConfig-r13 in Table 6; the remaining CSI reference signal configuration number can be viewed as one aggregated list); obtaining a total number of CSI-RS configuration indications included in the resource configuration parameter, the first resource configuration list and the second resource configuration list ([0531], [0541] and [0542]; also see Table 6; CSI reference signal configuration number corresponds to the resource configuration parameter which are provided to UE through CSI-RS-COnfigNZP-r11 (corresponds to first resource configuration list), nzp-resourceConfigList-r13 and resourceConfig-r13, wherein nzp-resourceConfigList-r13 and resourceConfig-r13 are viewed as an aggregated list (corresponds to the second resource configuration list)); and 
determining a total number of antenna ports, the total number of antenna ports being equal to a product of the total number of CSI-RS configuration indications and the number of antenna ports ([0550]-[0551], [0483]; also see claim 31 of Park).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,707,938. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. 10,707,938 discloses all the limitations of Claims 1-18 of the instant application with different wordings. 

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,277,186. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of U.S. Patent No. 11,277,186 discloses all the limitations of Claims 1-18 of the instant application with different wordings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411